EDWARD P. HILL, Judge
(dissenting).
Slightly over one-half acre of appellee’s land is taken on which there were no improvements. The landowner’s witnesses admitted that their estimates of the before and after values were based upon impairment of access to the highway by reason of the raising of the grade adjacent to the land. Up to now, this court has tenaciously adhered to the rule that loss of access is not compensable so long as what is reasonable is provided. The majority opinion blindly ignores this evidence on the fallacious theory that the attorney for the Commonwealth did not properly object to evidence relating to access.
I would think such evidence has not probative qualities sufficient to support such an outrageous verdict for a strip of land only 20 feet in width along the old right of way. Suppose the witnesses had testified that in their opinions the 20-foot strip contained rich deposits of diamonds : Should this court say such evidence had probative value just because the attorney for the Commonwealth did not object to it? I think not.
For these reasons I respectfully dissent.